Citation Nr: 1231452	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a left shoulder injury, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to January 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A January 2008 rating decision denied the Veteran's claims of entitlement to increased disability evaluations for his residuals of a left shoulder injury and lumbosacral strain.  A September 2008 rating decision granted the Veteran an increased, 30 percent disability evaluation for his residuals of a left shoulder injury, effective September 21, 2007.  The Veteran disagreed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's claims of entitlement to increased disability evaluations.  As such, these claims are being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.

The issue of whether there was clear and unmistakable error in the June 2005 rating decision, denying entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran contends that his service-connected residuals of a left shoulder injury and lumbosacral strain are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   The Board acknowledges that the Veteran was afforded VA examinations in February and March 2008, in connection with his claims for increased ratings, and that copies of the examination reports are associated with his claims file.  Nevertheless, the Veteran indicates that his left shoulder disability and lumbosacral strain have continued to worsen since the previous evaluation; the Veteran, by means of his VA Form 9 and multiple written statements, continues to assert that his current symptoms are more severe than presently evaluated.  In addition, the Board observes that the Veteran's representative, in the July 2012 Informal Hearing Presentation, pointed out that the Veteran underwent surgery for his left shoulder in August 2011, and he has not been evaluated since his surgery.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Court has also determined that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's service-connected residuals of a left shoulder injury and lumbosacral strain, more recent objective characterizations of this condition and the associated symptomatology are required.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  As a result, additional VA examinations would be useful in evaluating the appeal.

Additionally, according to Virtual VA, additional VA medical records, dated December 2010 through December 2011, have been associated with his electronic claims folder.  However, there is no indication that he waived his right to have this additional evidence initially considered by the RO (AMC).  Therefore, the RO (AMC) must first consider this additional evidence and issue another SSOC, as appropriate.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Similarly, since it is necessary to remand these claims, any more recent VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, the Board notes that VA treatment records for the period between September 2006 and December 2010, as well as subsequent to December 2011, are particularly relevant to the Veteran's claims; the only means of determining whether the records are relevant is to obtain and review the records.  See Golz v. Shinseki, 590 F.3d 1317. 1321 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the Winston-Salem VA Medical Center for any treatment received between September 2006 and December 2010, and since December 2011.

2.  The RO/AMC should schedule the Veteran for  appropriate VA examination to determine the nature and extent of his service-connected residuals of a left shoulder injury and lumbosacral strain.  To assist in making this determination, have the designated examiners review the claims file for the Veteran's pertinent medical history, including a copy of this remand, his available service records, and pertinent post-service medical records.  

The examiner(s) should provide the following opinions:

* what is the current severity and manifestations of his service-connected residuals of a left shoulder injury?

* what is the current severity and manifestations of his service-connected lumbosacral strain?

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the June 2009 statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



